Adams, Judge,
delivered the opinion of the court.
This was an action under the mechanic’s lien law, for lumber provided for a house. There was a finding and judgment in favor of the plaintiff.
A motion in arrest of judgment was filed by the defendants and the judgment was arrested, and a final judgment rendered in favor of the defendants.
The record contains no bill of exceptions. And the clerk in his return to a writ of certiorari, certifies that no bill of exceptions was filed.
We are asked to review the judgment of the court on the motion in arrest.
As there was no bill of exceptions saving the points presented by counsel in their briefs, we have no authority to pass on them.
Let the judgment be affirmed.
The other Judges concur.